DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Rai (US 5,447,886).
Regarding claim 1, Rai discloses:
A method of manufacturing a mounting substrate, the method comprising: 
transferring [4:5-19 and figures 1 and 4a] a plurality of elements [chips (1)] to a wiring substrate [wiring board (2)], and temporarily fixing [4:5-19 and figure 1] said plurality of elements to said wiring substrate by means of a viscous fixing layer [flux (7)]; and 
performing a reflow process on said wiring substrate to form the mounting substrate by electrically connecting said plurality of elements and said wiring substrate [4:29-43], 
wherein each said plurality of elements have one or more first metal portions [bumps (3)] on its surface, and said wiring substrate has one or more second metal portions [pad (6)] on its surface, and said one or more first metal portions and said one or more second metal portions has conductive protrusions that protrude beyond a surrounding area [see figure 1], and 
wherein said one or more first metal portions and said one or more second metal portions are electrically connected to each other through said protrusions by said reflow process [see figure 1].
Regarding claim 2, Rai discloses:
further comprising removing the fixing layer [4:44-46 and figure 1d].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 5,447,886).  
Regarding claim 5, Rai teaches:
A method of manufacturing, the method comprising: 
transferring [4:5-19 and figures 1 and 4a] a plurality of elements [chips (1)] to a wiring substrate [wiring board (2)], and temporarily fixing [4:5-19 and figure 1] said plurality of elements to said wiring substrate by means of a viscous fixing layer [flux (7)]; and 
performing a reflow process on said wiring substrate to form the mounting substrate [electronic assembly in figure 1d] by electrically connecting said plurality of elements and said wiring substrate [4:29-43], 
wherein each said plurality of elements have one or more first metal portions [bumps (3)] on its surface, and said wiring substrate has one or more second metal portions [pad (6)] on its surface, and said one or more first metal portions and said one or more second metal portions has conductive protrusions that protrude beyond a surrounding area [see figure 1], and 
wherein said one or more first metal portions and said one or more second metal portions are electrically connected to each other through said protrusions by said reflow process [see figure 1].
Rai does not teach:
forming the electronic apparatus including the mounting substrate.
However, it would have been obvious/natural/necessary/rudimentary to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Rai electronic assembly into a computer, server, or any other control device in order to use or sell the electronic assembly.  
Regarding claim 6, Rai teaches:
further comprising removing the fixing layer [4:44-46 and figure 1d].
Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 5,447,886) as applied to claims 1 and 5 above, and further in view of Masato (JP 05-041597, of record).
Regarding claims 3, 4, 7, and 8, Rai does not teach:
further comprising raising the degree of the viscosity of the fixing layer by one or more methods selected from the group consisting of heating, decompression, light irradiation, and addition of a curing agent; or
wherein a viscosity modification process prevents the transferred plurality of devices from shifting during a period of time before the reflow process.
Masato teaches infrared drying flux applied to a substrate to raise the viscosity of the flux prior to placing a component on the substrate in the flux which increases accuracy and stability of the placed component; abstract, paragraphs 0015, 0029, 0030, 0042 and figure 1.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the infrared flux drying concept of Masato into Rai in order to increase accuracy and stability of the placed component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735     


/KILEY S STONER/Primary Examiner, Art Unit 1735